                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


CYBERGENETICS CORP.,

            Plaintiff,                            Case No. 5:19-cv-01197-SL

       v.                                         Judge Sara Lioi

INSTITUTE OF ENVIRONMENTAL                        PLAINTIFF’S STATEMENT OF NON-
SCIENCE AND RESEARCH and                          OPPOSITION IN RESPONSE TO
NICHEVISION INC.,                                 DEFENDANTS’ “STIPULATED”
                                                  MOTION FOR EXTENSION OF TIME
            Defendants.


       Plaintiff Cybergenetics Corporation (“Cybergenetics”) submits this Statement of Non-

Opposition to clarify its position with respect to the purportedly “Stipulated” Motion for

Extension of Time to Answer Plaintiff’s Complaint or Otherwise Plead (“Motion”) (Doc. No.

15) filed earlier today by the Institute of Environmental Science and Research (“ESR”) and

NicheVision Inc. (“NicheVision”) (collectively, “Defendants”). Counsel for Defendants failed

to give counsel for Cybergenetics any opportunity to review the purported “stipulation” prior to

filing it with the Court, nor did counsel for Defendants even discuss the content of the Motion

with counsel for Cybergenetics before filing it. Indeed, prior to filing the Motion, counsel for

Defendants had not yet satisfied the sole condition precedent that Cybergenetics had placed on

its agreement to the requested extension, namely, that ESR waive formal service of the

Complaint (as Cybergenetics requested nearly two months ago).

       In view of the foregoing, Cybergenetics respectfully advises the Court that in view of

events subsequent to the filing of the Motion—namely, receipt of the Waiver of Service form
executed on behalf of ESR—Cybergenetics does not oppose that portion of the Motion

requesting that the Court extend Defendants’ time to respond to the Complaint up to and

including September 25, 2019. However, for the avoidance of doubt, Cybergenetics does not

stipulate to the remainder of the Motion, particularly including Defendants’ self-serving and

unsupported statements regarding ESR’s corporate status and the supposed burdens of

responding to the Complaint. Defendants inaccurately characterized the Motion as “stipulated.”



Dated: July 18, 2019                           /s/ Mark M. Supko
                                               Mark M. Supko (admitted pro hac vice)
                                               Siri M. Rao (admitted pro hac vice)
                                               CROWELL & MORING LLP
                                               1001 Pennsylvania Avenue NW
                                               Washington, DC 20004
                                               Telephone: (202) 624-2500
                                               Facsimile: (202) 628-5116
                                               msupko@crowell.com

                                               Pilar R. Stillwater (admitted pro hac vice)
                                               CROWELL & MORING LLP
                                               3 Embarcadero Center, 26th Floor
                                               San Francisco, CA 94111
                                               Telephone: (415) 986-2800
                                               Facsimile: (415) 986-2827
                                               pstillwater@crowell.com

                                               Michael J. Garvin (0025394)
                                               VORYS, SATER, SEYMOUR
                                                 and PEASE LLP
                                               200 Public Square
                                               Suite 1400
                                               Cleveland, Ohio 44114
                                               Telephone: (216) 479-6100
                                               Facsimile: (216) 479-6060
                                               mjgarvin@vorys.com

                                               Attorneys for Cybernetics Corp.




                                               2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 18, 2019, a copy of the foregoing Plaintiff’s Statement of

Non-Opposition in Response to Defendants’ “Stipulated” Motion for Extension of Time was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.



Dated: July 18, 2019                               /s/ Mark M. Supko
                                                   Mark M. Supko (admitted pro hac vice)
                                                   CROWELL & MORING LLP
                                                   1001 Pennsylvania Avenue NW
                                                   Washington, DC 20004
                                                   Telephone: (202) 624-2500
                                                   Facsimile: (202) 628-5116
                                                   msupko@crowell.com

                                                   Attorneys for Cybernetics Corp.




                                                  3
